S52Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/16/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 28, 30 and 32-47 renumbered 1-18 are allowed.

Reason for Allowance
The present invention is directed to a method for Transport Layer Monitoring and Performance Assessment for OTT Services.
Each independent claim identifies the uniquely distinct features, particularly:
monitor, at a network site between the two endpoints and during successive periods of time, at least one TL connection of the session, wherein the monitoring includes, for each period of time, determining for the at least one TL connection of the session at least one activity metric indicative of at least one pending TL activity of the session in the respective period of time;
wherein the at least one pending TL activity is a TL messaging procedure in

wherein the at least one activity metric is indicative of at least one pendency period associated with the at least one pending TL activity of the session; and
generate, for a period of time with at least one pending TL activity, a data record that includes the activity metric associated with that period of time.
The closest prior art:
Ore (US 20180091417 A1) discloses a method for virtual interface and advanced smart routing in a global virtual network (Fig 1-67).
Herrero (US 20160337241 A1) discloses a method for detecting, location and remediating a congested resource of transport layer flow in a virtual infrastructure (Fig 1-5).
Ivanyi (US 20100269044 A1) discloses a method for Determining A Quality Of User Experience While Performing Activities in IP Networks.
All the prior art disclose conventional method for Transport Layer Monitoring and Performance Assessment for OTT Services, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Bennett David on 7/23/2021.

	The claims have been amended as follow:
	In Claim 30, change “The network entity of claim 29”, to -- The network entity of claim 28--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUNG LIU/Primary Examiner, Art Unit 2473